DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The information disclosure statement(s) filed on June 22, 2018; July 17, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “a positioning part…configured to indicate a position of the first region with respect to the convex surface part” however such feature appears to be subjective to a practitioner/user of the invention (MPEP 2173.05(b)).  Specifically, configured to indicate requires the user to understand what the positioning part is intended to indicate.  One user could interpret the positioning part as not indicating the first region position (i.e. maybe it doesn’t have an arrow) while another user could use the same structure and interpret the positioning part to indicate a position of the first region (i.e. maybe it is spatially located in some regard).  As such, the metes and bound are unclear since depending upon the subjective perspective of a practitioner of the invention, infringement is unclear.  For purposes of compact prosecution, Examiner will interpret “configured to indicate” to mean so long as the positioning part and first region have a spatial relationship, it is “configured to indicate”.
	Claims 2-7 are rejected as dependent upon claim 1.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Holmes et al. (US 2012/0274998 - Holmes).
	As to claim 1 (as understood), Holmes teaches a marker (Holmes Figs. 5A-8) comprising a convex lens part made of an optically transparent resin (Holmes Figs. 5, 6 - 20, 21, 24, 26; para. [0062]) and including a first surface and a second surface disposed on a side opposite to the first surface (Holmes Fig. 6a,b - top surface of (21) and bottom surface of (26)), the first surface including a convex surface part and a flat surface part (Holmes Fig. 5A - convex surface part at (21, 27), flat surface part outside of (21, 27); Fig. 6b - showing section BB from Fig. 5A having flat surface locations outside of lens-let array), the second surface including a first region (Holmes Fig. 5A - region under lenses having chevron(s) (21, 27) on bottom of (26); Fig. 6a; Fig. 7 - region containing ABCD(s)) and a second region which is a region other than the first region in the second surface (Holmes Fig. 7 - second regions between D and A), a detection object part formed in one of the first region and the second region, or in both the first region and the second region (Holmes Fig. 5A - detection object (chevron) formed in first part ABCD; Fig. 7), a positioning part formed on the second surface in a region corresponding to the flat surface part, and configured to indicate a position of the first holographic images formed on second surface (bottom of 26) corresponding to the flat surface part and are spatially located relative to the first region (i.e. above and below in Fig. 5A) and thus indicate the position of the first region (27) with respect to the convex part), wherein the first region is a recess or a protrusion disposed on the second surface in a region corresponding to the convex surface part (Holmes Fig. 4; Fig. 7 - 26; para. [0070]).
	As to claim 3, Holmes teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Holmes further teaches the convex surface part is a curved surface including a ridgeline linearly extending in a first direction perpendicular to a thickness direction of the convex lens part (Holmes Fig. 5A; Fig. 6a - ridge line along vertical direction (e.g. B-B) in Fig. 5A which is perpendicular to thickness direction shown in Fig. 6a), the curved surface having a curvature only in a second direction perpendicular to the thickness direction of the convex lens part and the first direction (Holmes Fig. 5A, Fig. 6a - lenses curved in A-A direction), wherein the flat surface part is a top surface of a wall part disposed along a direction orthogonal to the ridgeline on the first surface (Holmes Fig. 5a - flat surfaces above & below region (27); Fig. 6b - 21 creating wall part for lens array), wherein the recess or protrusion is linearly formed along the first direction on the second surface (Holmes Fig. 4; Fig. 7 - recess/protrusions for images (27, 28) linear in first direction - i.e. into out of page of Fig. 7 which is the first direction along ridge line of lenses (20)), and wherein the positioning part is a portion of the recess or protrusion formed on the second surface, the portion corresponding to the wall part (Holmes Fig. 4; Fig. 5A; para. [0063] - security marks (28) embossed on second surface corresponds to wall part (flat surface and perimeter of 22)).
	As to claim 6, Holmes teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Holmes further teaches a plurality of the convex surface parts are arranged in the second direction (Holmes Fig. 6a - 20), and wherein the plurality of convex surface parts are disposed such that the convex surface parts adjacent to each other are separated from each other (Holmes Fig. 6a - 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes as applied to claim 1 above, and further in view of Shigemura et al. (US 2008/0068720 - Shigemura; cited by Applicant).
	As to claim 4, Holmes teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Holmes further teaches the convex surface part is a curved surface including a ridgeline linearly extending in a first direction perpendicular to a thickness direction of the convex lens part (Holmes Fig. 5A; Fig. 6a - ridge line along vertical direction (e.g. B-B) in Fig. 5A which is perpendicular to thickness direction shown in Fig. 6a), the curved surface having a curvature only in a second direction perpendicular to the thickness direction of the convex lens part and the first direction (Holmes Fig. 5A, Fig. 6a - lenses curved in A-A direction), ), wherein the recess or protrusion is linearly formed along the first direction on the second surface (Holmes Fig. 4; Fig. 7 - recess/protrusions for images (27, 28) linear in first direction - i.e. into out of page of Fig. 7 which is the first direction along ridge line of lenses (20)), the positioning part is a portion of the recess or protrusion formed on the second surface (Holmes Fig. 4; Fig. 5A; para. [0063] - (28)).

	In the same field of endeavor Shigemura teaches a marker having a lens array with a flat part formed as slit orthogonal to the ridgeline of the lenses (Shigemura Fig. 12 - 42, 43), the positioning part portion corresponding to the slit (Shigemura Fig. 12 - 22; para. [0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the flat surface as a slit and positioning portions corresponding to the slit since, as taught by Shigemura, such features allow for precise alignment in up, down, left, right (x-y) directions (Shigemura Fig. 12; para. [0092]).
	As to claim 7, Holmes in view of Shigemura teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Holmes further teaches a plurality of the convex surface parts are arranged in the second direction (Holmes Fig. 6a - 20), and wherein the plurality of convex surface parts are disposed such that the convex surface parts adjacent to each other are separated from each other (Holmes Fig. 6a - 20).

Allowable Subject Matter
Claims 2, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 5 although the prior art teaches a marker as detailed above in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the convex surface structure as claimed, with the recess/protrusion being longer than the convex surface part as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US 10,591,647); Izawa (US 10,156,709); Vasylyev (US 9,010,945); Sprio (US 8,284,491); Spiro (US 8,310,761); Raymond et al. (US 7,548,374); Goggins (US 6,974,080); Rosenthal (US 6,414,794); Young et al. (US 5,699,190) are cited as additional examples of markers with detection objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 10, 2022